DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 20, drawn to a growing device and system, classified in A01G27/04.
II. Claims 12-19, drawn to a seed pad, classified in A01C1/044.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not recite a seed pad base whatsoever, including any of its elements as recited in claim 12.  The subcombination has separate utility such as in a hanging greening wall device with drip irrigation.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I and II would require a different field of search, including different classification searches in addition to different text searches for the features of each invention. For example, Invention I requires searching in at least CPC A01G31/02 along with unique text searches directed to the water container, seed pad support structure, wicking structure, removable tray, and light source, which Invention II would require searching in at least CPC A01C1/044 along with unique text searches including at least features like a seed pad base having a wicking material, seeds, perforation, wicking interface area, and particular shape and size, and a machine-readable label. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jeffrey Hood on 9/20/22 a provisional election was made with traverse to prosecute the invention of Invention I, claims 1-11 and 20,.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a portion of the wicking structure extends “through” the corresponding vent (claim 4; note that Fig. 5 shows only the embodiment where the wicking structure 203 extends underneath the vent, not through the vent), the vent formed by the protrusion of the wick holder comprises two lateral openings (claim 7; Fig. 3 shows the lateral openings 303,304 being adjacent to but not formed by the protrusion), electronic label reader (claim 11), and one or more seed pads comprising a protrusion (claim 20; Fig. 2 shows seed pads 205 each having a perforation 206, not a protrusion) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: ref. “205” has been used to designate both the seed pad and the wick, and ref. “206” has been used to designated both the perforation and central protrusion.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bottom surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim. In addition, the one or more seed pads are not positively recited (e.g., “for receiving one or more seed pads…” in line 3 recites intended use), yet “the protrusion having a predetermined shape and orientation and being configured to interact with a correspondingly shaped perforation in the corresponding seed pad thereby defining the predetermined growing position” in lines 12-13 (emphasis added) appears to define structure of the seed pad; thus, making it unclear whether applicant intends to positively recite the one or more seed pads.
Claim 2 recites the limitation "the top surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the space" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 4, the limitation is unclear as to how a portion of the wicking structure can extend “through” the corresponding vent yet also allows for “air flow through the vent”. In addition, claim 4 recites the limitation "the evaporation rate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the space" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the top surface" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “a bottom surface” in line 3. It is unclear whether the term recites the same bottom surface as in claims 1 and 5 or a separate, additional bottom surface.
Claim 10 recites the limitation "the seed pads" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Please note the claim is inconsistent because only “one or more seed pads” is recited previously. Within the scope of “one or more”, if one were to select “one seed pad”, then “the seed pads” would be unclear.


Claim 20 recites the limitation "the bottom surface" in line 8.  There is insufficient antecedent basis for this limitation in the claim. In addition, in “one or more seed pads comprising a protrusion in the seed pad” in line 3, it is unclear if the one or more seed pads each or together comprise a protrusion and which of the one or more seed pads “the seed pad” recites. For examination purposes, the limitation will be treated as “one or more seed pads, each seed pad comprising a perforation having a predetermine shape and orientation” [see above Drawing objection]. In addition, claim 20 recites the limitation "the correspondingly shaped perforation " in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 8 and 11 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20140131611, machine translation attached) in view of Conrad, Jr. (US 9867340, hereinafter “Conrad”).
For claim 1, Kim teaches a growing device for growing plants from seeds, comprising: a water container 10 (Fig. 1, for example); a seed pad support structure (ref. 20 or 30) for receiving one or more seed pads 50 in a predetermined growing position above the water container (Fig. 1, for example); and a wicking structure 40 for each seed pad configured to contact, when the corresponding seed pad is in the growing position, the bottom surface of the seed pad at a predetermined wicking interface area  and configured to transport water from the water container into the seed pad through the wicking interface area via capillary action (Fig. 1, for example; machine translation pg. 2, ln 24-27 and pg. 4, ln 27-30 and 36); and wherein the seed pad support structure comprises a protrusion (ref. 20,30 each include a protruding portion that protrudes above the water container 10 to support each seed pad 50, as shown in Fig. 1, for example) for each seed pad, the protrusion having a predetermined shape and orientation (pg. 3, ln 22-24 and 37-44 describe shapes; Figs. 1 and 9, for example).
Kim does not explicitly teach the protrusion being configured to interact with a correspondingly shaped perforation in the corresponding seed pad thereby defining the predetermined growing position.
Conrad teaches a growing device 1,1’ for growing plants wherein the seed pad support structure 2 (note that ref. 2 is capable of supporting seeds and ref. 9 and, thus, a seed pad) comprises a protrusion 6 being configured to interact with a correspondingly shaped perforation 15 in the corresponding seed pad 9 (note that ref. 9 is capable of holding or supporting seeds) thereby defining the predetermined growing position (col 11, ln 4-5 and 44-45; Figs. 1 and 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusion of Kim to be configured to interact with a correspondingly shaped perforation in the corresponding seed pad thereby defining the predetermined growing position as taught by Conrad in order to allow for occasional nutrient and fluid replenishment and fluid-nutrient level assessment without any need to separate the device and disturb the plants (Conrad, col 10, ln 38-53).
For claim 2, Kim as modified by Conrad teaches wherein the predetermined shape of the protrusion is not rotationally symmetric (Kim, pg. 3, ln 22-24 and 37-44 and Fig. 9) and the area of the cross section of the protrusion is decreasing in a direction pointing away from the top surface of the seed pad support structure (Conrad, Figs. 3-4).
For claim 3, Kim as modified by Conrad teaches (references to Conrad) wherein the protrusion extends through the perforation in the corresponding seed pad (col 11, ln 4-5 and 44-45; Fig. 4), when in the growing position, and comprises a top opening 7 thereby forming a vent 7 from the space below the seed pad to the space above the seed pad (Figs. 3-4).
For claim 4, Kim as modified by Conrad teaches wherein a portion of the wicking structure for each seed pad extends underneath (in the combination of references, a portion of wicking structure 40 of Kim (Fig. 1, for example) extends underneath the vent in the protrusion; see also Figs. 3-4 showing end 10 of wicking structure 8 extending below the level of, and thus underneath, the vent 7) or through the corresponding vent formed by the corresponding protrusion, such that an air flow through the vent increases the evaporation rate of the portion of the wicking structure (note this is an intended use limitation, and air flow through vent 7 of Conrad is capable of increasing evaporation rate of the portion of the wicking structure).
For claim 5, Kim as modified by Conrad teaches (references to Kim) wherein each wicking structure comprises a wick 40 dipping into the water container with both ends (two ends of each ref. 40, such as left- and right-most ends dipping into the water in Fig. 1; note that the structure of the wick and its ends is not defined in the claim); and, when in the growing position, contacting the wicking interface area of the bottom surface of the corresponding seed pad with an interface portion of the wick arranged in between both ends of the wick (Fig. 1, for example, shows an interference area where refs. 40 and 50 contact each other).
For claim 6, Kim as modified by Conrad teaches (references to Conrad) wherein the seed pad support structure 2 comprises a removable wick holder 2 for each wick, each wick holder comprising the protrusion 6, wherein the protrusion extends through the perforation 15 in the corresponding seed pad 9, when in the growing position, and comprises a top opening 7 and a bottom opening (lower opening of ref. 6; see Figs. 3-4) thereby forming a vent from the space below the seed pad to the space above the seed pad (Figs. 3-4).
For claim 8, Kim as modified by Conrad teaches (references to Conrad) wherein the protrusion is arranged in the center of the top surface of the wick holder (Figs. 3-4).
For claim 9, Kim as modified by Conrad teaches (references to Kim) a removable tray 30 for each seed pad configured to be arranged in between a top surface of the seed pad support structure 20 and a bottom surface of the corresponding seed pad 50 (Fig. 1, for example); and wherein each tray comprises a cutout (see center cutout in ref. 30 in Fig. 1, for example, through which wicking structure 40, and the protrusion in the combination of references, extends) for the corresponding wicking structure and the corresponding protrusion.
For claim 20, Kim teaches a growing system for growing plants from seeds, comprising: a water container 10 (Fig. 1, for example); one or more seed pads 50 (pg. 4, ln 27-30 and 36); a seed pad support structure (ref. 20 or 30) for receiving the one or more seed pads 50 in a predetermined growing position above the water container (Fig. 1, for example); and a wicking structure 40 for each seed pad configured to contact, when the corresponding seed pad is in the growing position, the bottom surface of the seed pad at a predetermined wicking interface area and configured to transport water from the water container into the seed pad through the wicking interface area via capillary action (Fig. 1, for example; machine translation pg. 2, ln 24-27 and pg. 4, ln 27-30 and 36); and wherein the seed pad support structure comprises a protrusion (ref. 20,30 each include a protruding portion that protrudes above the water container 10 to support each seed pad 50, as shown in Fig. 1, for example) for each seed pad, the protrusion having a predetermined shape and orientation (pg. 3, ln 22-24 and 37-44 describe shapes; Figs. 1 and 9, for example)
Kim does not explicitly teach the one or more seed pads comprising a protrusion in the seed pad having a predetermined shape and orientation, and the protrusion being configured to interact with the correspondingly shaped perforation in the corresponding seed pad thereby defining the predetermined growing position.
Conrad teaches a growing system 1,1’ for growing plants comprising one or more seed pads 9 (note that ref. 9 is capable of holding or supporting seeds) comprising a perforation 15 in the seed pad having a predetermined shape and orientation, and the seed pad support structure 2 (note that ref. 2 is capable of supporting seeds and ref. 9 and, thus, a seed pad) comprising a protrusion 6 being configured to interact with the correspondingly shaped perforation 15 in the corresponding seed pad 9 (note that ref. 9 is capable of holding or supporting seeds) thereby defining the predetermined growing position (col 11, ln 4-5 and 44-45; Figs. 1 and 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the growing system of Kim such that the one or more seed pads comprises a protrusion in the seed pad having a predetermined shape and orientation, and the protrusion being configured to interact with the correspondingly shaped perforation in the corresponding seed pad thereby defining the predetermined growing position as taught by Conrad in order to allow for occasional nutrient and fluid replenishment and fluid-nutrient level assessment without any need to separate the device and disturb the plants (Conrad, col 10, ln 38-53).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20140131611) in view of Conrad, Jr. (US 9867340, hereinafter “Conrad”), as applied to claim 1 above, and further in view of Sckiya et al. (US 2004/0237403).
For claim 7, Kim as modified by Conrad teaches (references to Conrad) wherein the wick 8 comprises two interface portions extending along the top surface of the wick holder 2 at opposite sides of the vent (Fig. 4 shows two interface portions on either side of the vent through ref. 6).
Kim as modified by Conrad does not explicitly teach wherein the vent formed by the protrusion of the wick holder comprises two lateral openings such that the wick can extend through the vent.
Sekiya et al. teach a growing device for growing plants wherein the vent 6 formed by the protrusion 7 of the wick holder (A2) comprises two lateral openings (see two lateral openings forming ref. 6 in Fig. 3) such that the wick (C2) can extend through the vent (para 0040). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vent formed by the protrusion of the wick holder of Kim as modified by Conrad to include two lateral openings such that the wick can extend through the vent as taught by Sekiya et al. in order to easily change the area of the interface portions to adjust the water feed rate according to needs of the plants or environmental conditions (Sekiya et al., paras 0044 and 0047 and Figs. 5A-5C).
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20140131611) in view of Conrad, Jr. (US 9867340, hereinafter “Conrad”), as applied to claim 1 above, and further in view of Agrilution GmbH (EP 3586581, hereinafter “Agrilution”, machine translation attached).
For claim 10, Kim as modified by Conrad does not explicitly teach a light source arranged above the seed pads in the growing position for providing the growing plants with energy for photosynthesis, the light source providing more than 210 mole and less than 250 mole of photosynthetic active radiation per day.
Agrilution teaches a growing device for growing plants comprising a light source 30 arranged above the seed pads in the growing position for providing the growing plants with energy for photosynthesis (note this is an intended use limitation, and light is capable of providing growing plants with energy for photosynthesis). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the growing device of Kim as modified by Conrad to include a light source arranged above the seed pads in the growing position for providing the growing plants with energy for photosynthesis as taught by Agrilution in order to irradiate the seed pad(s) with light to meet the plants’ requirements (Agrilution, paras 0080 and 0159).
Kim as modified by Conrad and Agrilution does not explicitly teach the light source providing more than 210 mole and less than 250 mole of photosynthetic active radiation per day. However, Agrilution is concerned with meeting the specific lighting requirements of the seeds in the seed pad(s) (see paras 0139, 0144, 0159 and 0160). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source of Kim as modified by Conrad and Agrilution to provide more than 210 mole and less than 250 mole of photosynthetic active radiation per day in order to meet the specific lighting requirements of the growing plants, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 11, Kim as modified by Conrad and Agrilution does not explicitly teach an electronic label reader operably connected to the light source configured to determine illumination parameters from a machine-readable label of the one or more seed pads.
In addition to the above, Agrilution teaches an electronic label reader (RFID or QR code or barcode sensor) operably connected to the light source (para 0151 describes controlling the program control accordingly; para 0144 describes lighting data relating to the seed on the seed mat 856; paras 0139 and 0160 describe controlling the light source 30 based on the lighting data) configured to determine illumination parameters from a machine-readable label (RFID label, QR identification, or barcode described in para 0151) of the one or more seed pads 56,856. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the growing device of Kim as modified by Conrad and Agrilution to include an electronic label reader operably connected to the light source configured to determine illumination parameters from a machine-readable label of the one or more seed pads as taught by Agrilution in order to control the light source in such a way that the illumination intensity and duration are adjusted in accordance with the specific requirements of the growing plants (Agrilution, paras 0139, 0144, 0159 and 0160).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kidder (US 2015/0173305) teaches a pad with a perforation for a conduit.
Browne (US 4287682), Gardner (EP 0619940), and Swisher (US 4324070) each teaches a seed pad in contact with a wick.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643